         Case 21-03791 Document 2-2 Filed in TXSB on 07/26/21 Page 1 of 11




                                    EXHIBIT B

                                Virgin Islands Order




                                         4
4848-3783-8579.4
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      2 of 11
                                                                           1 of 10




                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

HELEN SHIRLEY, et al.,                    )
                                          )
            Plaintiffs,                   )
                                          )
            v.                            )
                                          )        Civil Action No. 2021-0259
LIMETREE BAY VENTURES, LLC,               )
et al.,                                   )
                                          )
            Defendants.                   )
__________________________________________)
                                          )
BEECHER COTTON, et al.,                   )
                                          )
            Plaintiffs,                   )
                                          )
            v.                            )
                                          )        Civil Action No. 2021-0261
LIMETREE BAY VENTURES, LLC,               )
LIMETREE BAY REFINING, LLC,               )
LIMETREE BAY TERMINALS, LLC,              )
ARCLIGHT CAPITAL PARTNERS, LLC,           )
FREEPOINT COMMODITIES, LLC, EIG           )
GLOBAL ENERGY PARTNERS, LLC, BP           )
PRODUCTS NORTH AMERICA, and               )
JOHN DOES,                                )
            Defendants.                   )
__________________________________________)

Attorneys:
John-Russell Bart Pate, Esq.,
St. Thomas, U.S.V.I.
Korey A. Nelson, Esq.,
Charles Jacob Gower, Esq.,
New Orleans, LA
Vincent A. Colianni, II, Esq.,
St. Croix, U.S.V.I.
        For Shirley Plaintiffs

Lee J. Rohn, Esq.,
St. Croix, U.S.V.I.
        For Cotton Plaintiffs
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      3 of 11
                                                                           2 of 10




Robert J. Kuczynski, Esq.,
Carl A. Beckstedt, III, Esq.,
St. Croix, U.S.V.I.
        For Defendants Limetree Bay Ventures, LLC,
        Limetree Bay Refining, LLC, and Limetree Bay
        Terminals, LLC

Charles Edward Lockwood, Esq.,
Gregg R. Kronenberger, Esq.,
St. Croix, U.S.V.I.
Matthew Owen, Esq.,
Washington, DC
        For Defendant Arclight Capital Partners, LLC

Adam Nicholas Marinelli, Esq.,
St. Thomas, U.S.V.I.
       For Defendant EIG Global Energy Partners, LLC

Schuyler A. Smith, Esq.,
Jennifer Quildon Brooks, Esq.,
Miami, FL
       For Defendant BP Products North America

                         MEMORANDUM OPINION AND ORDER

Lewis, District Judge

       THIS MATTER comes before the Court on “Plaintiffs’ Motion for a Protective Order

Regarding Limetree’s Communications with Putative Class Members” (Dkt. No. 1-5 in 21-cv-

259) and “Plaintiffs’ Emergency Motion for Temporary Restraining Order and Preliminary

Mandatory Injunction” (Dkt. No. 1-6 in 21-cv-261). Although the above-captioned civil actions

are not consolidated, a combined oral argument was held on July 15, 2021 due to the overlap of

certain issues contained in the aforementioned Motions. Based on the parties’ written submissions

and oral arguments, this Memorandum Opinion and Order summarizes the issues addressed;

embodies the Court’s rulings to date; discusses the current status of the proceedings; and

memorializes the upcoming deadlines.




                                               2
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      4 of 11
                                                                           3 of 10




       1.       Bankruptcy Petition

       On July 12, 2021, Defendant Limetree Bay Refining, LLC (“Limetree Refining”) filed a

Chapter 11 Petition for Bankruptcy with the United States Bankruptcy Court for the Southern

District of Texas. (Dkt. No. 12-1 in 21-cv-259 and Dkt. No. 82-1 in 21-cv-261). A notice of the

bankruptcy was filed with this Court on July 14, 2021. (Dkt. Nos. 12 in 21-cv-259 and Dkt. No.

82 in 21-cv-261).

       Title 11 U.S.C. § 362(a)(1) provides that the filing of a bankruptcy petition results in an

automatic stay of judicial proceedings against the debtor. Accordingly, the instant civil actions are

stayed as they pertain to claims against Defendant Limetree Refining. See Maritime Elec. Co. v.

United Jersey Bank, 959 F.2d 1194, 1206 (3d Cir. 1991) (“Once triggered by a debtor’s bankruptcy

petition, the automatic stay suspends any non-bankruptcy court’s authority to continue judicial

proceedings then pending against the debtor.”).

       The question remains, however, as to whether the automatic stay applies to Limetree

Refining’s co-defendants in these matters. Defendants argue that because of the interwoven nature

and overlap of issues, facts, and law, the automatic stay also applies to the co-defendants.

Defendant Arclight Capital Partners, LLC (“Arclight”) adds that the automatic stay should apply

to the co-defendants from a sense of equity and fairness. In light of Third Circuit precedent, the

Court is not convinced at this point that the automatic stay extends beyond Limetree Refining. See,

e.g., Maritime Elec. Co., 959 F.2d at 1205 (“[T]he automatic stay is not available to non-bankrupt

co-defendants of a debtor even if they are in a similar legal or factual nexus with the debtor.”); In

re Exide Techs., 544 F.3d 196, 220 (3d Cir. 2008) (“[T]he intertwinement theory cannot be

sustained.”).




                                                  3
    Case:
       Case
          1:21-cv-00261-WAL-GWC
              21-03791 Document 2-2
                                  Document
                                    Filed in #:
                                             TXSB
                                                100 onFiled:
                                                        07/26/21
                                                             07/16/21
                                                                   PagePage
                                                                        5 of 11
                                                                             4 of 10




        Before the Court renders a final ruling on the breadth of the automatic stay, the Court has

granted Defendants’ request to brief the issue. Defendants shall have until July 27, 2021 within

which to file their submissions. Plaintiffs shall have until August 3, 2021 within which to file their

responses if there is essentially a single substantive submission from all Defendants, or until

August 9, 2021 if separate substantive submissions are filed. In turn, Defendants shall have until

August 9, 2021 within which to file their replies if Plaintiffs file their responses on April 3, 2021,

or until August 16, 2021 if Plaintiffs file their responses on August 9, 2021. While a final ruling

on the issue of the applicability of the automatic stay to Defendant Limetree Refining’s co-

defendants is pending, the Court will continue to address the matters before it.

        2.     Mandatory Injunctive Relief

        Plaintiffs in Cotton seek relief in the form of a mandatory injunction directing Defendants

Limetree Bay Ventures, LLC (“Limetree Ventures”) and Limetree Bay Terminals, LLC

(“Limetree Terminals”) to “properly clean up the oil spill, to include, but [not limited to,] cleaning

Plaintiffs’ homes, cisterns, vehicles and grounds prompt[ly.]” (Dkt. No. 1-6 in 21-cv-261). 1 In

order to be entitled to injunctive relief, the federal standard—which applies here, Instant Air

Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 799 (3d Cir. 1989)—requires a showing by

Plaintiffs of each of the following four factors: (1) a reasonable probability of success on the

merits; (2) that they will suffer irreparable harm if the injunction is denied; (3) that granting



1
  Plaintiffs clarified and confirmed at the hearing, or immediately prior thereto, that they do not
seek injunctive or other relief against Defendants Arclight, EIG Global Energy Partners, LLC, and
BP Products North America, LLC. Accordingly, the Court will deny as moot “Plaintiffs’
Emergency Motion for Temporary Restraining Order and Preliminary Mandatory Injunction”
(Dkt. No. 1-6 in 21-cv-261) as to those Defendants. Defendant Freepoint Commodities, LLC
(“Freepoint”) represented to the Court that it has not been served with a summons and complaint
in the Cotton matter (Dkt. No. 77), and counsel for Cotton Plaintiffs could not advise the Court
regarding the status of service on Defendant Freepoint.

                                                  4
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      6 of 11
                                                                           5 of 10




preliminary relief will not result in even greater harm to the nonmoving parties; and (4) that the

public interest favors such relief, see N.J. Retail Merchs. Ass’n v. Sidamon-Eristoff, 669 F.3d 374,

385-86 (3d Cir. 2012). The first two factors—success on the merits and irreparable harm—are of

particular importance as they are considered “threshold showings . . . .” Hope v. Warden York Cty.

Prison, 972 F.3d 310, 319 (3d Cir. 2020) (internal quotation marks and citation omitted). “A party

seeking a mandatory preliminary injunction that will alter the status quo bears a particularly heavy

burden in demonstrating its necessity.” Acierno v. New Castle Cty., 40 F.3d 645, 653 (3d Cir.

1994) (internal quotation marks and citation omitted).

       Based on the record before the Court, the Court finds that Cotton Plaintiffs have failed to

establish irreparable harm because monetary relief would be available at the end of the

proceedings. Instant Air Freight Co., 882 F.2d at 801 (“In order to demonstrate irreparable harm

the plaintiff must demonstrate potential harm which cannot be redressed by a legal or an equitable

remedy following a trial. The preliminary injunction must be the only way of protecting the

plaintiff from harm.”). Thus, Plaintiffs’ Emergency Motion for a Mandatory Injunction (Dkt. No.

1-6 in 21-cv-261) is denied at this time.

       However, the Court has afforded Cotton Plaintiffs an opportunity to present additional

evidence, if any—including the opportunity for an evidentiary hearing as necessary—to support

their argument for mandatory injunctive relief. In that regard, Cotton Plaintiffs shall have until

July 23, 2021 within which to submit additional evidence to the Court in support of their mandatory

injunction argument, and Defendants Limetree Ventures and Limetree Terminals shall have until

August 2, 2021 within which to respond to Plaintiffs’ submission. The parties shall have until

August 3, 2021 within which to request an evidentiary hearing on this matter.




                                                 5
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      7 of 11
                                                                           6 of 10




        3.      Releases

        Rule 23(d) of the Federal Rules of Civil Procedure provides district courts with the

authority to exercise its discretion in regulating communications with putative class members to

prevent abuse. See Coles v. Marsh, 560 F.2d 186, 189 (3d Cir. 1977). However, such discretion

must be exercised within the bounds of both Fed. R. Civ. P. 23(d) and a party’s First Amendment

right to freedom of speech. Gulf Oil Co. v. Bernard, 452 U.S. 89, 101-102, 101 n.12 (1981). In

addition, the Court should give “explicit consideration to the narrowest possible relief which would

protect the respective parties.” Id. at 102.

        Based on a balancing of these competing interests, and in order to provide the narrowest

possible relief, the Court denies the following requests by Plaintiffs: to prohibit Defendants from

engaging in any communications with putative class members; to provide Plaintiffs with a list of

the names and addresses of every putative class member who has received a release, has signed a

release, and/or has been otherwise contacted by Defendants; to disclose the names and contact

information of those with whom Defendants have settled; and to log any further communications

with unrepresented putative class members and submit the log to the Court.

        The Court finds, however, that the Release (Dkt. No. 1-6, Ex. 1 in 21-cv-261) and Amended

Release (Dkt. No. 15-2 in 21-cv-261) that Defendants have used should be revised to adequately

inform potential class members about the existing class action cases and to prevent the Releases

from being misleading. For example, the Release should be revised to include: a brief but

descriptive articulation of the nature of the class action cases; the addition of counsel’s telephone

numbers to the contact information for the attorneys of the class action cases; and edits to the

existing text of the Release to make some of the language more precise, such as what the “incident

which occurred on or about the 12th Day of May, 2021” refers to, and what the “notice on the back



                                                 6
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      8 of 11
                                                                           7 of 10




of the Release” concerns. While these items are only illustrative, the Court’s finding that these and

similar revisions are necessary is not intended to suggest that a broad-scale rewrite of the Amended

Release is contemplated. Nor is it intended to suggest that standard release language is

inappropriate, or that a definition or identification of every term contained in the Amended

Release, e.g., affiliates, is warranted.

        The Court has directed the parties to meet and confer with the goal of agreeing on language

for the Release and presenting the proposed revisions to the Court. Counsel for the two other class

action cases pending before this Court (21-cv-253 and 21-cv-260) have not sought similar relief,

but may engage in this review process. The parties will have until July 26, 2021 within which to

submit a joint proposal for revisions to the Release, or separate proposals if agreement cannot be

reached.

        In the meanwhile, Defendants are enjoined from soliciting agreements and using the

Release, Amended Release, or any other Release pending the Court’s review and approval of an

appropriate Release. Pursuant to Fed. R. Civ. P. 65, this Temporary Restraining Order is in effect

commencing on July 16, 2021 and continuing for fourteen days unless either shortened or extended

pursuant to appropriate procedures.

        At this time, the Court has deferred its ruling on whether the Release and Amended Release

are deemed invalidated or void.

        4.      Jurisdictional Issues

        Shirley Plaintiffs—joined by Cotton Plaintiffs—mentioned potential issues of subject

matter jurisdiction related to the removal of the cases to this Court from the Superior Court.

Plaintiffs have indicated that jurisdictional discovery is necessary while at least some Defendants




                                                 7
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      9 of 11
                                                                           8 of 10




have maintained that such discovery is unnecessary. In view of the fact that the jurisdictional issues

have not been developed, the Court cannot make findings on the issue at this time.

       The Court has ordered that Cotton Plaintiffs shall have until July 23, 2021 within which to

file a Motion for Remand, including any request for jurisdictional discovery; Defendants shall

have until August 4, 2021 within which to file their response thereto; and Plaintiffs shall have until

August 10, 2021 within which to file their reply. The Court is aware of a request for jurisdictional

discovery in the Shirley matter, and is anticipating a response to that request from Defendants

Limetree Ventures and Limetree Terminals on July 19, 2021.

       UPON CONSIDERATION of the foregoing, it is hereby

       ORDERED that these cases are STAYED with regard to claims against Limetree Bay

Refining, LLC; and it is further

       ORDERED that Defendants shall have up to and including July 27, 2021 within which to

file Memoranda regarding the applicability of the automatic stay to Limetree Bay Refining, LLC’s

co-defendants in these matters, which shall include a discussion of the Third Circuit opinions in

Maritime Elec. Co. v. United Jersey Bank, 959 F.2d 1194 (3d Cir. 1991) and In re Exide Techs.,

544 F.3d 196 (3d Cir. 2008); and it is further

       ORDERED that Plaintiffs shall have up to and including August 3, 2021 within which to

file their responses if there is essentially a single substantive submission from all Defendants, or

until August 9, 2021 if separate substantive submissions are filed; and it is further

       ORDERED that Defendants shall have up to and including August 9, 2021 within which

to file their replies if Plaintiffs file their responses on April 3, 2021 or until August 16, 2021 if

Plaintiffs file their responses on August 9, 2021; and it is further




                                                  8
  Case:
     Case
        1:21-cv-00261-WAL-GWC
           21-03791 Document 2-2Document
                                  Filed in TXSB
                                           #: 100onFiled:
                                                    07/26/21
                                                          07/16/21
                                                               PagePage
                                                                    10 of 911
                                                                            of 10




        ORDERED that “Plaintiffs’ Emergency Motion for Temporary Restraining Order and

Preliminary Mandatory Injunction” (Dkt. No. 1-6 in 21-cv-261) is DENIED AS MOOT as to

Defendants Arclight Capital Partners, LLC, EIG Global Energy Partners, LLC, and BP Products

North America, LLC; and it is further

        ORDERED that Plaintiffs’ Emergency Motion for a Mandatory Injunction is DENIED

WITHOUT PREJUDICE as to Defendants Limetree Ventures, LLC and Limetree Terminals,

LLC; and it is further

        ORDERED that Cotton Plaintiffs shall have up to and including July 23, 2021 within

which to submit additional evidence in support of their request for mandatory injunctive relief;

and it is further

        ORDERED that Defendants Limetree Bay Ventures, LLC and Limetree Bay Terminals,

LLC shall have up to and including August 2, 2021 within which to respond to Plaintiffs’

submissions; and it is further

        ORDERED that Cotton Plaintiffs and Limetree Bay Ventures, LLC and Limetree Bay

Terminals, LLC shall have up to and including August 3, 2021 within which to request that the

Court hold an evidentiary hearing to address Plaintiffs’ Motion for a Mandatory Injunction (Dkt.

No. 1-6 in 21-cv-261); and it is further

        ORDERED that Plaintiffs’ request for modification of the Release and Amended Release

is GRANTED; and it is further

        ORDERED that, pursuant to Fed. R. Civ. P. 65, Limetree Bay Ventures, LLC and

Limetree Bay Terminals, LLC are ENJOINED from soliciting agreements and using the Release,

Amended Release, or any other Release for fourteen days, commencing on July 16, 2021, unless

either shortened or extended pursuant to appropriate procedures; and it is further



                                                 9
  Case:
     Case
        1:21-cv-00261-WAL-GWC
            21-03791 Document 2-2
                                Document
                                  Filed in #:
                                           TXSB
                                              100 onFiled:
                                                      07/26/21
                                                           07/16/21
                                                                 PagePage
                                                                      11 of10
                                                                            11of 10




          ORDERED that the parties shall have up to and including July 26, 2021 within which to

meet and confer and file a joint proposal to amend the Release, or to notify the Court that they

have been unable to reach an agreement and submit separate proposals; and it is further

          ORDERED that Cotton Plaintiffs’ request to prohibit Defendants from otherwise engaging

in communications with putative class members is DENIED; and it is further

          ORDERED that the following requests by Plaintiffs are DENIED: to provide Plaintiffs

with a list of the names and addresses of every putative class member who has received a release,

has signed a release, and/or has been otherwise contacted by Defendants; to disclose the names

and contact information of those with whom Defendants have settled; and to log any further

communications with unrepresented putative class members and submit the log to the Court; and

it is further

          ORDERED that the Court’s ruling on whether the Release and Amended Release are

deemed invalidated or void is DEFERRED; and it is further

          ORDERED that Cotton Plaintiffs shall have up to and including July 23, 2021 within

which to file a Motion for Remand, including any request for jurisdictional discovery; and it is

further

          ORDERED that Cotton Defendants shall have up to and including August 4, 2021 within

which to file their responses thereto; and it is further

          ORDERED that Cotton Plaintiffs shall have up to and including August 10, 2021 within

which to file their reply.

          SO ORDERED.

Date: July 16, 2021                                         _______/s/________
                                                            WILMA A. LEWIS
                                                            District Judge



                                                  10
